[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 109 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 110 
The important question in this case is whether, under the Highway Law, a county is bound to contribute to the expense of a free public bridge constructed by a town wholly within its bounds, and not crossing border lines, when the whole cost exceeds one-sixth of one per centum on the assessed valuation of the taxable property of the town. The question depends upon the true construction of section 130 of the Highway Law (Chap. 568 of the Laws of 1890). The courts below have answered this question in favor of the town and against the county. It is claimed in support of this conclusion that the reasonable construction of the section makes a county liable to pay one-third of the total bridge expenditure of any town in any one year, for bridges wholly within the town or otherwise, in excess of the one-sixth of one per cent on the assessed valuation of the property of the town. It is on the other hand contended in behalf of the county of Steuben, that the section in question imposes no duty upon a county to contribute to the expense of erecting a bridge which is wholly within a town, but that the compulsory clause in the section applies only to bridges on streams which divide towns in the same county, or towns in different counties. In other words, that the right to demand contribution from the county only exists when the bridge crosses boundary lines either of towns or counties, or both.
At the time of the passage of the act of 1890 the compulsory obligation of a county to aid in the construction of bridges was limited to bridges across county boundaries. From the foundation of the state government the duty of maintaining highways and bridges has been cast on the towns, and not, as in England, upon counties. But from time to time special statutes were passed changing the rule in special cases. (See Hill v. Supervisors,etc., 12 N.Y. 52.) The legislature also recognizing the hardship which would frequently arise in *Page 113 
imposing the whole burden of maintaining a bridge upon a particular town, at an early day authorized boards of supervisors to grant relief in their discretion to an overburdened town to the extent of one thousand dollars a year, and to put upon the county a charge to that extent for the benefit of a town. This power, first given by chapter 186 of the Laws of 1801, the exercise of which was made subject to revision by the Court of Common Pleas on application of a commissioner of highways dissatisfied with the determination of the supervisors, was subsequently confirmed and continued by the Revised Laws of 1813 (Vol. 2, p. 282, § 33), and later by the Revised Statutes (1 Rev. St. 524, § 119 et seq.). By chapter 482 of the Laws of 1875 a further advance was made for the relief of towns, and, in case of a bridge crossing a county line, each of the counties interested was made absolutely liable to pay one-sixth of the expense thereof. This brief reference to the prior legislation shows that when the Highway Law of 1890 was enacted the obligation rested upon the towns to construct bridges, whether wholly within the town or connecting two towns within a county, or towns in different counties, and that no compulsory obligation rested upon a county to aid in constructing bridges, except in the single case of a bridge crossing a county line. In the case of a bridge wholly within a town, or connecting two towns in the same county, the board of supervisors possessed discretionary power to aid to the extent of $1,000 a town which it deemed overburdened. The Highway Law of 1890 consolidated and revised the prior legislation of the state upon the subject of highways. It was not strictly a consolidation of the prior statutes. New provisions were engrafted on the antecedent law for the purpose of improving the highway system. It is conceded that section 130 enlarged the pre-existing liability of a county by imposing an absolute obligation upon the county to pay a proportion of the cost of a bridge across the border line of two towns in the same county, in case of an excess of cost to each town beyond one-sixth of one per cent of the assessed valuation of the property therein. *Page 114 
But it is insisted that the obligation was not imposed in respect of a bridge wholly within a town, however large an expenditure might be required for its construction. As to a town so situated it is insisted the only resource is an application to the discretion of the board of supervisors. It is difficult to suppose that a construction of section 130, which imposes an imperative obligation upon a county, in case two towns in the same county are interested in the bridge, each of which must bear its equal share of the burden, and frees it from obligation, when a single town happens to be traversed by a stream, not upon its boundary, over which a bridge is required, could have been intended by the legislature. If any greater measure of relief was required than was given under prior legislation, the single town upon which the duty to build a bridge alone rests, would seem to have the strongest claim to the consideration of the legislature and of the county. The section is not free from obscurity. It recognizes in the first clause the general principle of our legislation, that the construction of highways and bridges is a town duty and charge, but the declaration of liability is coupled with the words, "except as herein otherwise provided." There is no exemption from liability to be found in the section, applicable to the case of a bridge constructed within a town, unless the obligation imposed on the county by the subsequent clause applies to such a case. Upon reading the first clause with the words of exemption, it would naturally be expected that there would subsequently be found some exemption from liability which would furnish a reason for their insertion. There is plausibility in the contention that the words in the subsequent clause, "except that when the whole expense in any one town for any one year, shall exceed," etc., relate exclusively to the matter immediately preceding, namely, bridges constructed on boundary lines. But the words of the exception are very general and comprehensive. The county is to be liable "when the whole expense to any one town" shall exceed the sum stated. There is no discrimination in the language between the towns, or as to the character of the bridges. We think *Page 115 
that the obscurity arising from punctuation and the arrangement of the clauses is fairly dispelled by a consideration of the whole section and the presumed legislative purpose, and by the consideration that the construction claimed by the county would lead to an unjust discrimination. The general scope of the section is, we think first, to declare the general liability of towns in respect of highways and bridges; second, to declare the liability of towns as between themselves as to bridges constructed upon boundary lines; third, to impose upon the county a fixed liability based upon the relation between the cost of bridges and their maintenance, and the taxable values of the town irrespective of boundary lines; and fourth, to impose an added liability as to bridges erected on county lines. Section 131, since repealed, but which may properly be referred to in aid of the construction of section 130, strengthens the interpretation given by the courts below to that section. It authorized the board of supervisors to levy upon the county a sum, not exceeding two thousand dollars in any one year, to relieve any town unduly burdened by the erection of a bridge, and declares that this is "in addition to the amounts provided for in the last-preceding section." The additional aid was authorized to be given to any town, and not to border towns or towns divided by a stream only. The language of section 131 implies that the towns had received benefits under section 130, and this aid was to be "in addition." We find nothing in the County Law of 1892 which affects the construction of the act of 1890.
There are some technical questions raised by the defendant: (1) It is claimed that the bridge being within the village of Addison, although the village is within the town, it was not a town bridge within the statute. The answer is that by the village charter (Laws of 1873, chap. 200) the bridges over the Canisteo river and Tuscarora creek are excepted from the jurisdiction of the village authorities and are placed under the direction and control of the commissioners of highways of the town, "to the same extent as if the act had not been passed." (2) We think the claim presented to the supervisors *Page 116 
sufficiently indicated that the claim was made in behalf of the town of Addison for an expenditure made by the town in erecting a free public bridge in the village and town of Addison under the authority of the town. If there was any technical informality, or any incompleteness in the proof presented to the board of supervisors, the rejection of the claim was placed on the broad ground that the claim was not one which in its nature created a legal charge against the county.
We find no error which calls for a reversal of the order, and upon the main and important question we concur with the courts below.
The judgment and order should be affirmed, with costs.
All concur, except HAIGHT, J., not sitting.
Judgment affirmed.